This was a suit instituted in the District Court of Travis County, Texas, on the 6th day of August, 1873, by defendant in error, against the following heirs of Charles Fine, deceased: Joshua Fine, Margaret E. Crowe and her husband Henry R. Crowe, Fannie Fine, Margaret Fine, Martha Fine, Melsor Fine and Charles L. Fine, minors; and Felix F. Fine, Harriet Eddy and her husband James Eddy, Theodosia Fine, Ellen Hanson and her husband _____ Hanson, Margaret E. Stillwell and her husband Frank Stillwell, Olive Green, widow of _____ Green, Ann Lovering, William Apperson, Charles Apperson, and John P. Apperson, a minor, Jane Gray and her husband _____ Gray, and the unknown heirs of Charles Fine, deceased.
Citation was by publication. Plaintiff sought to recover for locating the following lands: A one-half undivided interest in 1920 acres in Hamilton County, Texas; 640 acres in McLennan County, Texas; 1476 acres in Cooke District, Texas, in two surveys — all patented to the heirs of Charles Fine, deceased; and a judgment for $200 for services rendered in investigating the claims of said heirs as against the State of Texas for land and money. These services were represented to have been rendered by the firm of Raymond, Freeman  Co. for the heirs *Page 532 
of Charles Fine, deceased, said firm having been employed by said heirs in the year 1854, by their agents, Sebastian Sappington and Joshua Fine; that the firm of Raymond, Freeman Co. transferred their right to this plaintiff; that under said employment said Raymond, Freeman  Co. had located and patented said lands, and that defendants had contracted to pay them one-half of said lands for said services in locating, and $200 for said other services; also praying for a partition of said premises, setting apart to plaintiff his interest therein.
Among the several issues presented by the answers of the defendants is a general denial and a denial of the agency of Joshua Fine or F.F. Fine and Sappington to represent the heirs of Charles Fine; and that they had no authority to make the contract as alleged, and denied that such contract had ever been entered into; and that Raymond  Co. acted without authority from the defendants in performing any pretended services under the contract.
In 1875 the case was tried before a jury, which resulted in a verdict in plaintiff's favor for one-half of the land. Judgment was rendered in favor of plaintiff for half of the land, and a decree of partition was entered setting aside to plaintiff and defendants certain portions of the lands, and all costs were taxed against the defendants. Plaintiffs in error, married women and minors, as the heirs of Charles Fine, prosecute this writ of error.
In the sixth assignment of error, plaintiffs in error complain that the court erred in admitting in evidence the following power of attorney:
"Know all men by these presents, that we, Joshua Fine, James Sappington, curator of the estate of Melsor Fine, Sebastian Sappington, guardian of the heirs of Benjamin Fine, Thomas B. Fine, and Robert C. Fine, and Joshua Fine, administrator of the estate of Elisha Fine, deceased, heirs at law or representing the heirs at law of Charles Fine, deceased, of the city of St. Louis, State of Missouri, do hereby make, constitute, and appoint Raymond, Freeman  Co., of Austin, State of Texas, our true and lawful attorneys; for us and in our names, places, and stead to do and perform all things necessary to obtain the land and pay due to said Charles Fine, or his legal representatives, from the government of the State of Texas, for services during the revolution; to prosecute all suits for the recovery of the same; to compromise with any and all persons holding, claiming, or having possession of said lands, as they may deem fit; to draw from the Treasurer of the State of Texas all moneys which may be due said Fine for military services or for losses sustained during said service under the late Republic of Texas; and generally to do and perform all things in relation to the interest of said Charles Fine in Texas which we could do if personally present; hereby ratifying and confirming all our said attorneys shall lawfully do in the premises. *Page 533 
"In testimony whereof we have hereto set our hands and seals this 14th day of March, A.D. eighteen hundred and fifty-four.
"JOSHUA FINE,               [Seal] "JAMES SAPPINGTON,          [Seal] "SEBASTIAN SAPPINGTON,      [Seal] "THOS. B. FINE,             [Seal] "ROBT. C. FINE,             [Seal] "JOSHUA FINE,*              [Seal]
*"Administrator estate of Elisha Fine."
The admission in evidence of this power of attorney was objected to, because:
"1. On October 13, 1874, the defendants accepted service of the filing of the original unrecorded power of attorney, and thereafter, to-wit, on June 16, 1875, the said original, without leave of court or notice to these defendants, was withdrawn from the file of papers in this suit and recorded in the office of the clerk of the District Court of Travis County, and thence after its record returned to the office of the Treasurer of the State of Texas, where it had remained on file, and was not placed on file with the papers of this cause thereafter for the inspection of defendants or their attorneys, and was not by the plaintiffs again filed or produced in court until offered in evidence; that therefore defendants had no notice of the same.
"2. There was no proof of the execution of the same offered by plaintiff, and the same had not been recorded in the county where the land or any part thereof lies, and three days notice of filing the same given as provided by law.
"3. The instrument does not prove itself, and no proof of its execution was offered.
"4. There was no evidence that James Sappington was the curator of Melsor Fine, or that Sebastian Sappington was the guardian of the heirs of Benjamin Fine, or that Joshua Fine was the administrator of Elisha Fine, deceased; and because the said pretended curator, guardian, and administrator could not legally make such an instrument, and thereby bind or convey any portion of his ward, testator, or intestate, and that plaintiff could not base his right to recover in this action upon any such instrument.
"5. Said pretended power of attorney did not authorize the said firm of Raymond, Freeman  Co. to locate lands, and could not be introduced as evidence of any claim for services for locating lands.
"6. Said power could not be used in evidence until duly proved by competent testimony.
"7. The same could not affect or bind any of the defendants except those who signed the same." *Page 534 
To obviate the force of these objections the defendant in error contends, that his cause of action in part is founded on the power of attorney, and that in his pleadings it is alleged that it was delivered by authority of all the heirs of Charles Fine for the express purpose of indicating that Sappington was their agent, and that they approved and authorized the contract he had made for them; and that the power of attorney was properly admitted, because its execution was not denied under oath. We do not understand that the defendant in error is asserting title to the land in controversy solely by reason of the rights conferred by this power of attorney; but this instrument was offered for the purpose of showing the authority of Raymond  Co. to look after the interest of the Fine heirs in Texas, and to show the authority of Sappington as the representative of the Fine heirs to enter into the contract with reference to locating the lands by Raymond  Co., and to agree upon the compensation that they would be entitled to for such services. The purpose of this suit was in the main to enforce the contract entered into between Sappington and Raymond  Co., and by reason of that contract recover from the Fine heirs one-half of the land in controversy by defendant in error for services in locating the same, as was agreed upon by Sappington. This power of attorney then becomes important as a link in plaintiff's chain of title in showing the authority of Sappington to enter into the contract concerning the locations of these lands. Plaintiff in setting up in his pleadings this power of attorney as a muniment of title under which he holds as a part of the evidence of his right to the land, will not be relieved of the necessity of proving the execution of the instrument.
This power of attorney is binding upon those that signed and executed the instrument; but in so far as it attempts to bind the heirs of Charles Fine that are not parties to the instrument, it will not have that effect in the absence of authority shown in James Sappington to bind the estate of Melsor Fine, and in Sebastian Sappington to act as guardian of the named heirs of Charles Fine and Joshua Fine, administrator of the estate of Elisha fine. The declaration contained in this instrument, that the parties who execute the paper, act in the representative capacity therein named, is not evidence that they are such representatives, or that they had the authority to execute the instrument, without other proof showing that they had the authority to so bind the estate and heirs they pretended to represent. We do not think it necessary to discuss the other objections urged to the power of attorney. We think the court erred in admitting it in evidence.
It is insisted that the evidence is insufficient to support the judgment. 1. Because the evidence fails to show any contract between plaintiff and defendants by which plaintiff was entitled to receive any portion of the land from defendants for locating the same. 2. Because the power of attorney of S. Sappington and others with Raymond  Co. did *Page 535 
not authorize plaintiff to claim any part of the land in controversy. 3. Because the evidence fails to show that S. or James Sappington or Joshua Fine had any authority or power to act in any way for the heirs of Charles Fine in making the contract under which plaintiff claims the land.
The contract concerning the location of the land and the interest that plaintiff was entitled to for his services in locating was, it seems from the evidence, entered into between Raymond  Co. and Joshua Fine and Sappington, who claimed to represent all the heirs of Charles Fine. This contract entitled the heirs to pay Raymond  Co. for the location of the land a certain amount in money for each tract, or to transfer to them a half-interest in lieu of the money, as they might elect. Raymond  Co. after the location made demand for a certain amount of money as pay for their services in locating. This demand, it seems, was made upon Joshua Fine and Sappington as agents of the Fine heirs, and was by them received, who then, as the agents of the heirs, elected to give Raymond  Co. for their services one-half of the lands. The patents to the lands were procured by the plaintiff about 1859. All the lands were patented to the heirs of Charles Fine. It seems that about the time of the institution of this suit F.F. Fine and Theodosia Fine and Margaret Stillwell, by correspondence with plaintiff, admitted that plaintiff was entitled under the contract made with Sappington to some interest in the lands. The evidence does not connect any of the other heirs of Charles Fine with the contract or in any transaction with plaintiff concerning it, except in so far as they may be represented by Joshua Fine or Sappington. The principal objection to this contract is the want of power in Joshua Fine and Sappington to make it so as to bind and conclude the heirs of Charles Fine. The evidence fails to disclose any authority in Sappington and Joshua Fine to enter into this contract and to transfer to the plaintiff one-half of the lands so located. The heirs of Charles Fine did not delegate to them this power, nor was it conferred by any court that may have had jurisdiction over the persons and estate of the heirs of Charles Fine that were minors, or of any court that had in administration the estates of any of the heirs of Charles Fine. The evidence shows that guardianship and administration proceedings were pending concerning the estates of some of the Fine heirs. We think the evidence in the particular noticed is insufficient to support the judgment.
The ninth assignment of error is, that the court erred in giving the following charge to the jury: "If the person making the contract has no authority from the other defendants to act for them, and they did not ratify the contract or accept the benefits resulting from the services, then the plaintiff is entitled to recover as against all the defendants who made the contract, or ratified or accepted the services rendered under the contract, but not as against the others." *Page 536 
If Raymond  Co. located these lands without the authority of a contract, or if they located them under a contract to which the defendants were not parties and upon which they were not bound, the acceptance of the benefits resulting from such locations would not alone give Raymond  Co. any right in the lands or have the effect to divest the defendants of any title they may have. Grimes v. Smith, 70 Tex. 218; House v. Brent,69 Tex. 27.
Appellee insists, that if this case is reversed it should only be as to those plaintiffs in error who were not bound by limitation at the time the writ of error was sued out. In so much of this case as concerns the partition of the lands it is reversed as to all the parties in interest. Kremer v. Haynie,67 Tex. 451. That part of the case that involves the title to the lands is only reversed as to those plaintiffs in error who were not barred by limitation at the time the writ of error was prosecuted.
We report the case for reversal.
Reversed and remanded.
Adopted December 1, 1891.
                          ON REHEARING.